Citation Nr: 1045726	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-11 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from April 6, 1983 to June 17, 
1983.

A claim for service connection for a left shoulder disability was 
previously denied by the RO in September 1993.  The Veteran 
submitted additional evidence within one year, and the RO 
readjudicated and again denied the claim in January 1995.  See 
38 C.F.R. § 3.156(b) (1994).  Notice of the January 1995 decision 
was sent to the wrong apartment number, however, and was returned 
by the U.S. Postal Service as undeliverable.  As a result, that 
decision did not become final.  Thus, the current matter must be 
considered as on appeal from the Veteran's original claim for 
service connection.  See Muehl v. West, 13 Vet. App. 159, 161-62 
(1999).

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2006 rating decision in which the RO declined to 
"reopen" the Veteran's claim for service connection for a left 
shoulder disability.  In October 2006, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was issued 
in March 2007-wherein the RO, in effect, denied the claim on the 
merits-and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) later that same 
month.

The Board notes that, while the Veteran previously was 
represented by Florida Department of Veterans' Affairs, in March 
2007, the Veteran granted a power-of-attorney in favor of The 
American Legion with regard to the claim on appeal.  The 
Veteran's current representative has submitted written argument 
on his behalf.  The Board recognizes the change in 
representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  There is no competent medical evidence that the Veteran's 
pre-existing left shoulder disability was aggravated by service, 
so as to result in additional disability.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder 
disability are not met.  38 U.S.C.A. §§ 1101, 1131, 1153, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection for a left shoulder disability, what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA; this letter also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations.  The July 2006 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the April 2006 letter-which 
meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service records, including the 
report of a June 1983 Medical Board examination, and an April 
1994 letter from a private physician.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and by his representative and 
mother, on his behalf.  The Board also finds that no additional 
RO action to further develop the record in connection with the 
claim for service connection for a left shoulder disability is 
warranted.

In May 2007, the RO forwarded additional evidence to the Board in 
the form of an April 2007 letter from a private physician.  
38 C.F.R. § 19.37.  The letter states that the Veteran was seen 
in March 2007 for ongoing pain and restriction in his left 
shoulder "over the last few years," reflects that x-rays have 
revealed some degeneration in the left shoulder joint, and sets 
out a diagnosis of arthropathy.  As will be discussed below, the 
Veteran's service connection claim is being denied because there 
is no competent medical evidence that his pre-existing left 
shoulder disability was aggravated by service.  As the April 2007 
letter does not include any medical evidence of in-service 
aggravation-the very matter on which this case turns-a remand 
to have the RO consider the letter and issue a supplemental SOC 
would impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the Veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  However, aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) (2010).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the Veteran's claim must be 
denied. 

The evidence of record clearly establishes that the Veteran 
suffered a left shoulder injury prior to service.  On an 
Applicant Medical Prescreening Form, dated in November 1982, the 
Veteran reported that he had dislocated his left shoulder at age 
17.  He indicated that he had had recurrent dislocations, that he 
eventually had surgery, and that he had had no problems with the 
shoulder since.  On an orthopedic consultation, however, 
performed in connection with a November 1982 enlistment 
examination, it was specifically noted that he had "practically 
no external rotation at all" in his left shoulder, and that 
there was a "clicking" felt with certain motions that might 
represent snapping of the long head of the biceps tendon.  The 
shoulder was otherwise found to be normal, with a nontender, 
healed incisional scar, and x-rays were interpreted to be within 
normal limits.

Approximately seven weeks after entry into service, in May 1983, 
the Veteran presented for treatment with complaints of left 
shoulder pain for four to five weeks, worse over the last two 
weeks.  He reported that he had had surgery on the shoulder for 
recurrent dislocations, and complained of decreased range of 
motion.  On examination, he had a full passive range of motion in 
both shoulders.  Tenderness was elicited with palpation to the 
left suprascapular area, active abduction was decreased, and 
strength was 4/5.  X-rays were interpreted to reveal degenerative 
changes to the head of the left humerus.  The clinical assessment 
was chronic left shoulder pain for one year, status post surgery.

On subsequent orthopedic examination, performed in May 1983, it 
was noted that the Veteran had had surgery on his left shoulder 
two years earlier for recurrent dislocations.  He complained of 
pain on movement of the shoulder, as well as stiffness, and 
indicated that there was a "catch" to it.  On examination, the 
shoulder was tender.  He had abduction to 120 degrees and no 
external rotation.  The examiner recorded a diagnosis of 
subluxing left shoulder with degenerative arthritis.  It was 
noted that the condition existed prior to enlistment (EPTE), and 
that the Veteran was not fit for boot camp.  He was recommended 
for discharge.

In June 1983, the Veteran's case was considered by a Medical 
Board.  The Medical Board noted the Veteran's history of 
recurrent pre-service dislocations of the left shoulder and 
subsequent surgery.  The Medical Board also considered the 
Veteran's in-service complaints of pain, stiffness, and catching, 
as well as the in-service examination and x-ray findings, and 
noted that his physical profile at enlistment was 121121-B.  
Based on the evidence, the Medical Board concluded that the 
Veteran's disability, diagnosed as subluxing shoulder, left, with 
degenerative arthritis, existed prior to service and was not 
aggravated thereby; that he did not meet the minimum physical 
standards of enlistment or induction; and that he should be 
discharged from service by reason of erroneous enlistment.  The 
Veteran was discharged from service later that same month.

In March 1993, the Veteran filed a claim for service connection 
for a left shoulder disability on the basis of in-service 
aggravation.  He did not identify any post-service treatment.  In 
a letter dated in April 1993, the Veteran's mother indicated  
reflects that he told her over the telephone, just a short time 
after entering service, that his shoulder was bothering him a 
lot.  His mother indicated that he started going to the medic for 
pain, and was ultimately discharged.  She wrote that he continued 
to have problems with his shoulder for several years after, and 
that he still had a problem.

In an April 1994 letter, the Veteran's private physician, Dr. 
Crampton Harris, Jr., stated that he had treated the Veteran for 
a recurrent dislocation of the left shoulder in 1981, performing 
surgery on the shoulder in August 1981.  Dr. Harris indicated 
that the Veteran "got an excellent result" from the surgery and 
was not seen again until April 1984, when he had a few complaints 
referable to his shoulder.  Dr. Harris indicated that he was not 
able to find anything wrong with the shoulder at that time, and 
that, at the time of his discharge of the Veteran, "he was 
physically fit and able to do full normal activity that any other 
person could do."

The Board points out that the Medical Board's opinion constitutes 
the only competent opinion to address in-service aggravation of 
the Veteran's pre-existing left shoulder disability, and that 
neither the Veteran nor his representative have presented or 
identified any contrary, competent evidence or opinion.  
Moreover, the private medical evidence from Dr. Harris supports 
the Medical Board's finding that there was no in-service 
aggravation, inasmuch as Dr. Harris found the Veteran's shoulder 
to be completely functional in April 1984.

The Board recognizes that x-rays of the left shoulder were 
interpreted as normal at the time of the Veteran's enlistment 
examination in November 1982, and that subsequent in-service x-
rays, in May 1983, were interpreted to reveal degenerative 
changes.  However, given the short time that passed between the 
Veteran's actual entry in service, on April 6, 1983, and the time 
of the x-rays in May 1983, it would appear unlikely that 
degenerative arthritis had its onset in service.  Indeed, the 
Medical Board expressly concluded that the Veteran's entire 
disability, including degenerative arthritis, pre-existed service 
and was not aggravated thereby.

Furthermore, to the extent that lay assertions are offered in an 
attempt to establish a medical finding of aggravation of the 
Veteran's pre-existing left shoulder injury during service, such 
an attempt must fail.  The matter of aggravation of a disability 
is within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the 
Veteran nor his mother is shown to be other than a layperson 
without the appropriate medical training and expertise, neither 
of them is competent to render a probative (persuasive) opinion 
on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for 
service connection for a left shoulder disability must be denied.  
In reaching the determination to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence supports 
a finding that the Veteran's left shoulder disability was 
aggravated by service, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a left shoulder disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


